NO. 07-05-0344-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                    MAY 12, 2006
                           ______________________________

                                     TRAVIS NEALY,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

               FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2005-408,476; HON. JIM BOB DARNELL, PRESIDING
                         _______________________________

                                Memorandum Opinion
                           ______________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

        Appellant Travis Nealy appeals his conviction for aggravated assault with a deadly

weapon after entering an open plea of guilty. His sole issue involves the sufficiency of the

evidence to support the conviction. We overrule the issue and affirm the judgment of the

trial court.

        Appellant was charged with “intentionally, knowingly, and recklessly caus[ing] bodily

injury to Sherry Thomas, by driving and operating [a] motor vehicle and causing said motor
vehicle to collide with a motor vehicle operated by the said Sherry Thomas . . . .”

Furthermore, he contends that the State failed to prove he drove recklessly since he did

not remember driving, he was intoxicated, and his conduct only resulted in Thomas

suffering minor injuries.         According to the record evidence, the vehicles collided after

appellant ran a red light at the same time Thomas attempted to drive through the

intersection. This was not his first collision that morning, however. Minutes before striking

Thomas, he had not only used his van to push a vehicle stopped at a red light but also

side-swiped another car. So too had he struck barrels, cones, and curbs appearing on or

adjacent to the roadway during the same excursion. Moreover, appellant did not stop after

any of these prior incidents but continued on. Indeed, his progress was halted only after

colliding with Thomas because his vehicle was rendered inoperable. He also conceded

that although he had no recollection of driving that night, his conduct put others at risk.

Because voluntary intoxication is not a defense to the commission of a crime, TEX . PEN .

CODE ANN . §8.04(a) (Vernon 2003); Reyna v. State, 11 S.W.3d 401, 402 (Tex.

App.–Houston [1st Dist.] 2000, pet. ref’d, untimely filed), the foregoing evidence was and

is sufficient to allow a rational jury to conclude beyond reasonable doubt that appellant

drove or otherwise operated his vehicle recklessly.1 See TEX . PEN . CODE ANN . § 6.03(c)

(Vernon 2003) (stating that a person acts recklessly with respect to circumstances

surrounding his conduct or the result of his conduct when he is aware of but consciously


        1
          In so holding, we need not rely on the State’s contention that appellant executed a judicial confession
sufficient, in and of itself, to support the conviction. The confession alluded to appeared in a document
entitled “W aiver of Constitutional Rights, Agreement to Stipulate, and Judicial Confession.” Furthermore, it
consisted of the following passage: “I understand the foregoing allegations and I confess that they are true.”
Yet, absent from the docum ent is a description or definition of the “foregoing allegations.” W hether they were
the allega tions in the indictment or some other is unknown. Nor did the trial court clarify the matter before
acceptin g the plea and fin ding him guilty.

                                                       2
disregards a substantial and unjustifiable risk that the circumstances exist or the result will

occur); Blott v. State, 588 S.W.2d 588, 592 (Tex. Crim. App. 1979) (holding that the jury

could have inferred from the fact that the defendant drove erratically on the wrong side of

the road for a number of miles in broad daylight without any recollection that he was aware

of the risk and chose to ignore it).

       Accordingly, the judgment is affirmed.



                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                              3